DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to claims 14-19, in the reply filed on 08/27/2021 is acknowledged. Claims 1-13 and 20-24 are withdrawn from further consideration as being drawn to a nonelected Group of Invention. Election was made without traverse in the reply filed on 08/27/2021.

Status of Claims
	Claims 1-24 were previously pending in the application. Of these previously pending claims, claims 1-13 and 20-24 are withdrawn as being drawn to a nonelected Group of Invention. 
	As of the claims filed on 08/27/2021, claim 14 is amended, no claims are canceled, and no claims are newly added. 
	Accordingly, claims 14-19 are under examination. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 'connecting butt joint portion' must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the sheath assembly" in line 4.  Due to the amendments to the claim, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (CN 107080604 A, hereinafter “Ji”) in view of Bai (CN 208481369 U, hereinafter “Bai”). 

Regarding claim 14, Ji discloses an invention that relates to the medical equipment manufacturing technology field, in particular to a quick-acting joint assembly, delivery system, and method for its application, and further discloses: 
a connecting butt joint portion ("joint female base 222" Ji: Fig. 2);
the sheath assembly ("quick-acting joint assembly 2" Ji), including: 
a plug portion ("male connector 23" Ji, which includes “sub-joint 20”); and 
a sheath portion ("outer sheath pipe 10" Ji), 
wherein one end of the plug portion ("adapter 21" Ji; [The 'one end of the plug portion' is the distal end of the sub-joint 20, and is represented by adapter 21.]) is used for detachably and fixedly connecting ("male connector 23 can be detachably connected to the female connector 22" Ji, Pg. 9, Fig. 2) with a connecting butt joint portion ([The connecting butt joint portion is represented by joint female base 222, which is part of female connector 22.]); 
a sheath connecting portion of the plug portion ("external thread 200" Ji) is fixedly connected to one end of the sheath portion ([As shown in Fig. 2, the external thread 200 (representing the sheath connecting portion) of the plug portion (sub-joint 20) is fixedly connected to one end of the outer sheath pipe 10 (representing the sheath portion).]); and
an inside of the plug portion communicates with an inside of the sheath portion to receive the device ("sheath tube is sleeved with the inner tube assembly 12, the inner pipe assembly is used for loading a medical appliance" Ji: Fig. 1), 

the connecting butt joint portion ([The connecting butt joint portion is represented by joint female base 222, which is part of female connector 22.]) is detachably and fixedly connected ("male connector 23 can be detachably connected to the female connector 22" Ji, Pg. 9, Fig. 2) to the plug portion ("adapter 21" Ji; [The 'one end of the plug portion' is the distal end of the sub-joint 20, and is represented by adapter 21.]). 

Ji remains silent on: 
An ultrasonic probe, comprising:
a torque transmitting portion; 
an inside of the plug portion communicates with an inside of the sheath portion to receive the torque transmitting portion,
a fixed end of the torque transmitting portion is fixedly connected in the connecting butt joint portion, and a transducer end of the torque transmitting portion extends through the connecting butt joint portion and the plug portion to enter the sheath portion.  

However, in a similar invention in the same field of endeavor, Bai teaches a kind of ultrasonic endoscopic and its connecting mechanism for rotating, to fill the need of a probe to undergo 360 degrees of high speed rotation when carrying out ultrasonic scanning, and further teaches: 
An ultrasonic probe ("ultrasonic probe" Bai: Abstract), comprising:
a torque transmitting portion (“probe transmission shaft 12” Bai: Fig. 5); 

a fixed end (“clutch probe connecting pin 13” Bai: Fig. 5) of the torque transmitting portion is fixedly connected in the connecting butt joint portion ("clutch is drivingly connected end 22 cooperate with clutch probe connecting pin 13, are drivingly connected end 22 in the clutch and match with the installation of connecting pin 13 of clutch probe" Bai: Embodiment 1), and a transducer end of the torque transmitting portion extends through the connecting butt joint portion and the plug portion to enter the sheath portion ("ultrasonic probe include probe insertion section 31, it is described probe transmission shaft 12 pass through probe connecting piece 10 in conducting slip ring 11 with Probe insertion section 31" Bai: Fig. 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the ultrasonic endoscope and its connecting mechanism for rotating as taught by Bai. One of ordinary skill in the art would have been motivated to make this modification because the "accuracy rate of diagnosis is improved, [and it] effectively extends the service life of conducting slip ring and signal transmission connector" (Bai: Abstract).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Bai, further in view of Yang et al. (US 2018/0055343 A1, hereinafter "Yang").

Regarding claim 15, the combination of Ji and Bai discloses: 

	Bai further discloses: 
wherein the connecting butt joint portion ([The connecting butt joint portion is represented by the driving device 20.]) has a first connecting portion ([The first connecting portion is represented by the clutch drive connection end 22, which is the circular opening shown in Fig. 4.]), and the first connecting portion has a second inner diameter ([Since the clutch drive connection end is a circular opening as shown in Fig. 4, this feature has an inner diameter, which represents the second inner diameter.]);
the second inner diameter is used for receiving the torque transmitting portion ([Fig. 5 shows the second inner diameter of the clutch drive connection end 22 receiving the probe transmission shaft 12.]), and the second inner diameter is larger than an outer diameter of the torque transmitting portion ([The second inner diameter is certainly larger than an outer diameter of the probe transmission shaft 12, as Fig. 5 shows that the probe transmission shaft 12 has been inserted into and fits inside of the second inner diameter of the circular opening.]).

    PNG
    media_image1.png
    312
    275
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    607
    media_image2.png
    Greyscale

The combination of Ji and Bai are not being relied upon for explicitly teaching: 
the second inner diameter is greater than or equal to 0.5 mm. 

However, in a similar invention in the same field of endeavor, Yang teaches an ultrasonic endoscopy system including a coaxially configured optical and electromagnetic rotary waveguide assembly (Title), where the "medical tomographic endoscopic apparatus that has a long and slender probe shape, like the current endoscopic ultrasound (EUS) probes utilized in clinics, wherein the 
the second inner diameter is greater than or equal to 0.5 mm ("mechanical scanning mechanism is mostly applied to ultra-small endoscopic instruments with probe diameters ranging from ~1 mm to ~3 mm, such as IVUS catheter probes manufactured for introduction into blood vessels or EUS mini-probes manufactured to be inserted into the instrument channels or the accessory channels of a video endoscope" Yang: [0012]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the ultrasonic endoscopy system as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because “[Due] to the aforementioned problems with an array transducer, in the current EUS technology utilized in clinics, the electronic scanning mechanism is mostly adopted to such EUS devices that are manufactured for the diagnosis of digestive diseases, for which high-level miniaturization is unnecessary” (Yang: [0011]). Furthermore, Yang discloses that the scanning mechanism is “mostly applied to ultra-small endoscopic instruments with probe diameters ranging from ~1 mm to ~3 mm,” further implying that the these instruments are already considered to be “ultra-small” when having a minimum diameter of 1mm. It would have been obvious to one of ordinary skill in the art to have the diameter of any component features to be greater than 0.5mm, as anything less than 3mm is already considered as being “ultra-small.” 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Bai and Yang, further in view of Sakamoto et al. (JP 3409655 B2, hereinafter "Sakamoto").
Regarding claim 16, the combination of Ji, Bai, and Yang discloses: 
The ultrasonic probe of claim 15, as described above. 
	Ji further discloses: 
wherein the connecting butt joint portion further has a second connecting portion ([The second connecting portion is represented by the dynamic boss 223 as shown in Fig. 6.]), and the second connecting portion is coaxially connected to the first connecting portion [Fig. 6 further shows the second connecting portion (represented by dynamic boss 223) is coaxially connected to the first connecting portion (represented by joint female base 222).];
a portion of an outer surface of the second connecting portion has a second threaded structure for locking with the plug portion through threaded engagement ("male connector 23 of the ribbing 1st is set on the outer wall of the boss 211, the female connector 22 with the male connector 23 of the combination of the 1st end is connected with the mating end, the mating end of the dynamic boss arranged on the inner wall, the dynamic boss 223 and the limit boss 211 engaged" Ji: Figs. 6-7).
The combination of Ji, Bai, and Yang is not being relied upon for explicitly teaching: 
the second connecting portion is coaxially connected to the first connecting portion in a detachably fixed connection manner.
However, in a similar invention in the same field of endeavor, Sakamoto teaches an endoscopically inserted ultrasonic diagnostic apparatus which is inserted into a body cavity (Sakamoto: Background) and is capable of a rotating operation, and further teaches: 
the second connecting portion is coaxially connected to the first connecting portion in a detachably fixed connection manner (“rotation transmitting part of the connector and the electrode of the signal cable are detachably connectable to the rotary shaft of the ultrasonic operating part and the rotary side electrode of the rotary connector respectively” Sakamoto; “configuration may be adopted in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the ultrasound diagnostic device inserted transendoscopically as taught by Sakamoto. One of ordinary skill in the art would have been motivated to make this modification because “since the ultrasonic probe is inserted into the body cavity, they are formed as separate members, It is generally configured to be detachably connected. For this purpose, the ultrasonic probe is provided with a connection connector that is detachably connected to the ultrasonic operation unit, and after the ultrasonic probe is inserted into the treatment instrument insertion channel of the endoscope, the connection connector is Connect to the sound wave operation part. In this way, since the connector does not need to be inserted into the treatment instrument insertion channel, its outer diameter dimension is not restricted by the treatment instrument insertion channel” (Sakamoto: [0008]).

	Regarding claim 17, the combination of Ji, Bai, Yang, and Sakamoto discloses: 
The ultrasonic probe of claim 16, as described above. 
	Ji further discloses: 
wherein the plug portion has a first locking portion ([The first locking portion of the plug portion is represented by the "boss 211."]), and the second connecting portion receives the first locking portion ("combination of the 1st end is connected with the mating end, the mating end of the dynamic boss arranged on the inner wall, the dynamic boss 223 and the limit boss 211 engaged" Ji) such that an inside of the connecting butt joint portion communicates with an inside of the sheath assembly ("inner tube assembly 12"), an inner sidewall of the second connecting portion ([The inner sidewall of the second connecting portion is represented by the dynamic boss 223 as shown in Fig. 6.]) being fitted to an outer 

Regarding claim 18, the combination of Ji, Bai, Yang, and Sakamoto discloses: 
The ultrasonic probe of claim 17, as described above. 
	Ji further discloses: 
wherein the inner sidewall of the second connecting portion has a taper ("engaging member is convex and is matched with the slot of the 210'" Ji: Pg. 11) to receive the first locking portion ("in the quick-acting joint assembly, 2nd ribbing of the male connector is provided on the outer wall of the slot, the engaging member is convex and is matched with the slot" Ji: Pg. 7), and the second connecting portion is connected to the first locking portion by taper self-locking ("matching with the engaging member (such as the internal thread 210 or convex 210') the mutual engagement of the locking" Ji: Pg. 13).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Bai, Yang, and Sakamoto, further in view of Beckers et al. (US 2019/0192116 A1, hereinafter "Beckers").
Regarding claim 19, the combination of Ji, Bai, Yang, and Sakamoto discloses: 
The ultrasonic probe of claim 17, as described above. 
The combination of Ji, Bai, Yang, and Sakamoto is not being relied upon for teaching: 
wherein a Shore hardness of the first locking portion is less than that of the second connecting portion.

wherein a Shore hardness of the first locking portion is less than that of the second connecting portion (“second layer having a greater Shore A hardness than the first layer” Beckers: [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quick connector component disclosed by Ji, by including the imaging device with ultrasound transducer array as taught by Beckers. One of ordinary skill in the art would have been motivated to make this modification in order to “ensures that this first layer maintains its desired softness, which is desired to maximize the acoustic performance of the hydrocarbon elastomer, whilst the vulcanisation of the second layer, i.e. outer layer, of a further hydrocarbon elastomer of the acoustic window provides the desired watertight characteristic of the acoustic window and the consequential hardening of this second layer further provides improved protection of the ultrasound transducer array against accidental damage, e.g. scratching or the like” (Beckers: [0012]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793